[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The court found the defendant-applicant's testimony not to be sufficiently credible to support a finding of probable cause that judgment will be rendered in his favor on the counterclaim. General Statutes § 52-278d(a). The court also found the testimony of the defendant's expert, Mr. Frank Roberts, not persuasive. While Mr. Roberts is a highly qualified architect, neither his education, training or experience sufficiently qualified him as a roofer. Therefore, Mr. Roberts testimony was accorded little weight.
Even assuming ad arguendo that the plaintiff committed a violation of General Statutes § 20-427(b), thereby exposing himself to a criminal prosecution under General Statutes §20-427(c), this alone would not necessarily be sufficient for a prejudgment remedy to issue, as the defendant suggests in his brief.
The defendant's application for a prejudgment remedy in aid of what appears to be a retaliatory counterclaim is denied.1
CT Page 3036
BY THE COURT
Bruce L. Levin Judge of the Superior Court